Judgment unanimously affirmed. Memorandum: Because petitioner’s contention that his conviction was obtained in violation of CPL 310.10 could have been raised on direct appeal or on a motion pursuant to CPL article 440, habeas corpus is not an appropriate remedy (see, People ex rel. Hall v LeFevre, 92 AD2d 956, *1088affd 60 NY2d 579; People ex rel. Nelson v Scully, 119 AD2d 709, lv denied 69 NY2d 602; People ex rel. Thomas v LeFevre, 102 AD2d 925, lv denied 63 NY2d 604). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Habeas Corpus.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.